                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

LARRY DANCY,                                  )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Cause No. 2:19-cv-00426-JRS-DLP
                                              )
WATSON Mr., Complex Warden,                   )
OLIVER Mr.,                                   )
                                              )
               Defendants.                    )

                        MOTION TO DISMISS PURSUANT TO
                    FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendants Warden

Watson and Food Service Administrator Oliver (collectively, “Defendants”) respectfully request

that the Court dismiss the Complaint filed by plaintiff, Larry Dancy, for failure to state a claim

upon which relief may be granted. In support of this Motion, Defendants incorporate their Brief

in Support of Motion to Dismiss, which is filed contemporaneously with this Motion.

       WHEREFORE, Defendants Warden Watson and Food Service Administrator Oliver

respectfully request that the Court dismiss the Complaint pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure.

                                                      Respectfully submitted,

                                                      JOSH J. MINKLER
                                                      United States Attorney

                                              By:     s/ Rachana N. Fischer
                                                      Rachana N. Fischer
                                                      Assistant United States Attorney
                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2020, a copy of the foregoing was filed electronically.

Service of this filing will be made on all ECF-registered counsel by operation of the Court’s

electronic filing system.   Parties may access this filing through the Court’s system. Service was

also sent to the following pro se plaintiff by first class, United States Mail, prepaid and properly

addressed to:

LARRY DANCY
11622-007
Terre Haute - USP
Inmate Mail/Parcels
P.O. Box 33
Terre Haute, IN 47808
                                                      /s/ Rachana N. Fischer
                                                      Rachana N. Fischer
                                                      Assistant United States Attorney
                                                      Office of the United States Attorney
                                                      Southern District of Indiana
                                                      10 West Market Street, Suite 2100
                                                      Indianapolis, IN 46204




                                                  2
